DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2005/0103664) in view of Randy (4,927,020).

    PNG
    media_image1.png
    549
    576
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    675
    604
    media_image2.png
    Greyscale

Claim 1
Shih discloses a tool holding apparatus comprising a socket holder; at least one retaining knob/tool holder (20); the socket holder comprising an elongated body and at least one channel (defined by channel where the retaining knob is inserted); the retaining knob comprising a male body, a pedestal, and a base; the channel traversing into the elongated body; the channel being extended along the elongated body; the male body being connected the pedestal; the base being connected to the pedestal; the pedestal being connected in between the base and the male body; the male body, the 
Claim 2
Shih further discloses the channel comprising a channel base (defined by bottom surface of the channel), a first channel wall, and a second channel wall; the channel base being positioned parallel to a top surface of the elongated body; the first channel wall and the second channel wall being oppositely positioned of each other about the channel base; and the first channel wall and the second channel wall being extended from the channel base to the top surface (see figure 7 above).
Claim 8
Shih further discloses the male body is formed into a square body (see figure 7 above).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2005/0103664) and Randy (4,927,020) as applied to claim 2 or 1 respectively above, and further in view of Kao (US 7,717,278).

    PNG
    media_image3.png
    551
    590
    media_image3.png
    Greyscale

Claim 3
Shih further discloses the first channel wall and the second channel wall each comprising a top linear section (defined by section of the channel that becomes adjacent to the pedestal of the retaining knob) positioned perpendicular to the top surface (see figure 7 above).  Shih does not disclose a top curve section, a bottom linear section, and a bottom curve section.  However, Kao discloses a tool holding apparatus comprising a tool holder (12) comprising an elongated body including a 
Claim 4
Shih further discloses the rectangular body being slidably engaged in between a top linear section of the first channel wall and a top linear section of the second channel wall (see figure 7 above).  Shih does not discloses the pair of tracks engaged in between a top curve section, a bottom curve section, and a bottom linear section of the first channel wall and a top curve section, a bottom curve section, and a bottom linear section of the second channel wall.  However, Kao discloses a tool holding apparatus comprising a tool holder (12) comprising an elongated body including a channel for receiving a tool clamp (21) comprising tracks/hooks (211) slidably received within rails (122) comprising a top linear section, a top curve section, a bottom linear section, and a bottom curve section (see Kao’s figure above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2005/0103664) and Randy (4,927,020) as applied to claim 1 above, and further in view of Shih (US 2004/0256263).
Shih ’664 and Randy does not disclose the male body formed into a cylindrical body.  However, Shih ‘263 discloses a retaining knob could have an hexagonal or cylindrical shapes (see figures 9 and 12, and [0036]).  Shih ‘263 discloses the shape of the retaining knob could vary as long as the retainer knob diameter or perimeter size correspond to the size of the inner diameter or perimeter of the specific socket to be inserted.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the male body of Shih ‘664 and Randy having a cylindrical shape as taught by Shih ‘263 since it is a matter of design choice the shape of the male body.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Shih (US 2005/0103664) and Randy (4,927,020); or Shih (US 2005/0103664), Randy (4,927,020) and Shih (US 2004/0256263) as applied to claims 5 or 8 respectively above, and further in view of Lin (5,645,177).
Claims 6 and 9
Shih ‘664 and Randy (4,927,020), or Shih ‘664, Randy and Shih ‘263 does not disclose a dome structure.  However, Lin discloses engaging members/retaining knob (40) having a top portion with a dome-shape (41) used to attach socket are conventional in the art which facilitates insertion and/or engagement between the socket and the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2005/0103664), Randy (4,927,020) and Shih (US 2004/0256263) as applied to claim 5 above, and further in view of Geibel (US 8,336,709).
Shih ‘664, Randy and Shih ‘263 does not disclose plurality of ribs.  However, Geibel discloses a tool holder comprising a tightenable member or peg (130) comprising a cylindrical body with ribs/ridges connected around the cylindrical body (see figure 5c).  Geigel further discloses the tightenable member or peg provide a better grip and assist with loosening and securing the tightenable member (see column 5 lines 6-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shih ‘664, Randy and Shih ‘263 including ribs/ridges around the cylindrical body for better gripping and/or to provide assistance with the loosening and securing of the retaining knob.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2005/0103664) and Randy (4,927,020) as applied to claim 8 above, and further in view of Anders (5,398,823).
Shih and Randy does not disclose a spring loaded ball.  However, Anders discloses a squared retaining knob (20) comprising a spring loaded ball (defined by 46 biased by spring 40) integrated into the squared knob, wherein a drive socket (49) is removably secured to the retaining knob by the spring loaded ball (see figure 4 and column 3 lines 55-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining knob of Shih and Randy including a spring loaded ball as taught by Anders to properly secure the tool attached to the retaining knob.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2005/0103664) and Randy (4,927,020) as applied to claim 8 above, and further in view of Dembicks (5,725,107).
Shih does not discloses a relief cavity.  However, Dembicks discloses a retaining knob (20) comprising a relief cavity (defined by gap extending from base 22 to bridge 30 as shown in figure 2), the relief cavity traversing through the base (22) and a pedestal (32) from a bottom surface of the base (see figure 2).  Dembicks further discloses the retaining knob including a resilient bridge (30) which makes the retaining knob to flex when inserted into a channel guide (44) and engage the interior of a socket (see figure 8 and column 6 lines 29-47).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining knob of .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2005/0103664) and Randy (4,927,020) as applied to claim 1 above, and further in view of Geibel (US 8,336,709).
Shih does not disclose at least one magnet and at least one opening.  However, Geibel discloses a tool holder (100) comprising an elongated body comprising a channel (126), at least one opening (122) traversing through and along the elongated body and disposed adjacent the channel, at least one magnet (120) disposed within the opening, wherein a drive socket is removably secured to the retaining knob by the magnet (see figure 5c, column 3 lines 60-67 and 5 lines 49-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the socket holder including an opening and a magnet disposed within the opening as taught by Geigel for attraction of the socket to the socket holder.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736